Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Broker et al. US publication no.: US 2021/0285675 in view of Nagamura et al. JP 2015116000

Regarding claim 1, Broker et al. teach, a method of calibrating a motor assembly, the method comprising: selecting an electric motor (see motor, paragraph 21) and a motor controller (controller 200, figure 1; paragraph 22) for the motor assembly of a heating, ventilating, and air conditioning (HVAC) system (see abstract); obtaining at least one electric motor parameter of the electric motor (see paragraph 54, where the user obtains the motor parameters such as the motor speed or torque settings); and programming the motor controller with the correction factor (see paragraphs 53-60 and claim 1, where it is explained that the controller is updated with the user input settings providing the correction factors).  
Broker et al. is silent on specifically teaching: determining, using the at least one electric motor parameter of the electric motor, an expected torque output of the motor assembly; determining a correction factor for the electric motor based upon the determined expected torque output of the motor assembly.
Nagamura et al. teach: determining, using the at least one electric motor parameter of the electric motor, an expected torque output of the motor assembly (see paragraph 17, where the torque is estimated based on speed (corresponding to the electrical motor parameter)); determining a correction factor for the electric motor based upon the determined expected torque output of the motor assembly (see paragraph 19, where the corrected amount is calculated).
In view of Nagamura et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Broker et al. to include; determining, using the at least one electric motor parameter of the electric motor, an expected torque output of the motor assembly; determining a correction factor for the electric motor based upon the determined expected torque output of the motor assembly, for the purpose of improving the control of the system. 

Regarding claim 2, Broker et al. teach,  The method of claim 1, wherein the obtaining comprises scanning a label associated with the electric motor with a scanner, the label comprising the at least one electric motor parameter (see paragraph 52).  
Regarding claim 3, Broker et al. teach, the method of claim 2, wherein the label is an RFID tag and the scanner is an RFID scanner (see paragraph 52).  
Regarding claim 4, Broker et al. teach, the method of claim 2, wherein the label is a QR code and the scanner is a QR scanner (see paragraph 51).   
Regarding claim 5, Broker et al. teach, the method of claim 2, wherein the label is a bar code and the scanner is a bar code scanner (see paragraph 52).  .  
Regarding claim 6, Broker et al. teach, the method of claim 2, wherein the label is affixed to the electric motor (see paragraph 52).  
Regarding claim 7, Broker et al. teach, the method of claim 1, wherein the obtaining comprises: scanning a label associated with the electric motor with a scanner; obtaining an identifier of the electric motor from the label; and obtaining the at least one electric motor parameter from a database using the identifier of the electric motor( see paragraph 52, where the label scanned retries configuration on the mobile device pertaining to the operating parameters disclosed in paragraphs 53-60). 
Regarding claims 11 and 18, the method of claim 1, wherein the determining the correction factor comprises determining at least one of a friction torque slope of the electric motor, a friction torque bias of the electric motor, a saturation starting point torque level of the electric motor, a saturation torque slope of the electric motor, and a torque scaling factor of the electric motor.  
Broker et al. teach in paragraph 54-56 that the torque settings of the motor are retrieved and optimized and adjusted. 
Broker et al. is silent on specifically teaching that a “saturation starting point torque level of the electric motor” is determined.
However, in view of Broker et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to include; the correction factor comprises determining at least a saturation starting point torque level of the electric motor, for the purpose of optimizing the control of the electric motor. 
Regarding claim 12, The method of claim 1, comprising, prior to the programming, running the electric motor at a plurality of speeds to confirm that a torque output by the electric motor is within +/- 3% of a torque command of 50% and within +/- 5% of a torque command of between 10-50%.  
Broker et al. teach in paragraph 54-56 that the torque settings of the motor are retrieved and optimized and adjusted. 
Broker et al. is silent on specifically teaching that a “saturation starting point torque level of the electric motor” is determined.
However, in view of Broker et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to include; prior to the programming, running the electric motor at a plurality of speeds to confirm that a torque output by the electric motor is within +/- 3% of a torque command of 50% and within +/- 5% of a torque command of between 10-50%, for the purpose of optimizing the control of the electric motor.  

Regarding claims 13 and 19, Broker et al. teach, the method of claim 1, comprising, prior to the programming, coupling the motor controller to the electric motor (see paragraph 61, where it is explained that the mobile device runs test cycles and see figure 4 and see figure 1 where it can be seen that the controller is coupled to the motor).
Regarding claims 14 and 20, Broker et al. teach, the method of claim 1, comprising installing the electric motor and the motor controller into an indoor unit of an HVAC system (see abstract and figure 1).  
Regarding claim 15, Broker et al. teach, the method of claim 1, wherein the electric motor and the motor controller are calibrated without a dynamometer (as seen in figure 1 that the motor controller is calibrated without a dynamometer).  
Regarding claim 16, Broker et al. teach,  A method of calibrating a motor assembly, the method comprising: selecting an electric motor(see motor, paragraph 21)  and a motor controller (controller 200, figure 1; paragraph 22) for the motor assembly of a heating, ventilating, and air conditioning (HVAC) system (see abstract); scanning a label associated with the electric motor with a scanner to obtain at least one parameter of the electric motor (see paragraph 54, where the user obtains the motor parameters such as the motor speed or torque settings); programming the motor controller with the correction factor; and wherein the electric motor and the motor controller are calibrated without a dynamometer (see paragraphs 53-60 and claim 1, where it is explained that the controller is updated with the user input settings providing the correction factors; as seen in figure 1 that the motor controller is calibrated without a dynamometer).
Broker et al. is silent on specifically teaching: determining, using the at least one electric motor parameter of the electric motor, an expected torque output of the motor assembly; determining a correction factor for the electric motor based upon the determined expected torque output of the motor assembly.
Nagamura et al. teach: determining, using the at least one electric motor parameter of the electric motor, an expected torque output of the motor assembly (see paragraph 17, where the torque is estimated based on speed (corresponding to the electrical motor parameter)); determining a correction factor for the electric motor based upon the determined expected torque output of the motor assembly (see paragraph 19, where the corrected amount is calculated).
In view of Nagamura et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Broker et al. to include; determining, using the at least one electric motor parameter of the electric motor, an expected torque output of the motor assembly; determining a correction factor for the electric motor based upon the determined expected torque output of the motor assembly, for the purpose of improving the control of the system. 
Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Broker et al. US publication no.: US 2021/0285675 in view of Nagamura et al. JP 2015116000 and Lemieux et al. US publication no.: 2019/0267918.
Regarding claims 8 and 17, the method of claim 1, wherein the at least one electric motor parameter comprises at least one of the following: a resistance of the electric motor, a back EMF of the electric motor, and a no load input power of the electric motor.  
Broker et al. teach that the operating parameters are based on the speed, torque, or the like as seen in paragraphs 53-60.
However, Broker et al. is silent on specifically teaching that an operating parameter is based on the BEMF of the motor.
Lemieux et al. is in the same field of art and teach in paragraph 67 that the BEMF of the motor is measured.
In View of Lemieux et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to incorporate the BEMF detection into the teachings of Broker et al, for the purpose of improving the control of the motor control system. 
Regarding claim 9, Broker et al. is silent on specifically teaching, the method of claim 8, wherein the resistance of the electric motor is measured for U, V, and W phases at 20°C. 
Lemieux et al. teach in paragraph 38 that a resistance is measured. 

In View of Lemieux et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to include; herein the resistance of the electric motor is measured for U, V, and W phases, for the purpose of improving the control of the motor control system. 
Broker et al. as modified is silent on specifically teaching that the resistance is measured at 20°C.
However, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to measure the resistance at 20°C, as per the trial and error. 
Regarding claim 10,  The method of claim 8, wherein the back EMF of the electric motor is measured for U-V, U-W, and V-W phases at 400 RPM and 1200 RPM.  
Broker et al. as modified is silent on specifically teaching that the BEMF is measured at at 400 RPM and 1200 RPM.  
However, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to measure the BEMF at 400 RPM and 1200 RPM, as per the trial and error. 
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive:
Applicants argue that the prior arts fail to teach the limitations of determining an expecting torque from the obtained parameters and obtaining the correction of motor via the expected torque. Appicants argue that that prior art cited, Nagamura et al. is a non-analogous art. 
However, Nagamura is in the same field of art where a motor is controlled. Nagamura et al. is merely brought in to teach the control aspects of the motor which are essentially the same in the electric vehicle and an HVAC system. There are certain factors that occur in variety of motors such as being able to obtain torque from speed. 
Furthermore, applicants are encouraged to see paragraph 31 of Schumacher et al. US publication no.: 2018/0320943 in which the correction factor of the motor is determined based on the estimated torque. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846